Cross appeal by Delta Air Lines, Inc. dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground *883that Delta Air Lines, Inc. is not a party aggrieved (CPLR 5511). "An appeal from a final judgment or order brings up for review any determination of the court below 'which was adverse to the respondent’ and which 'if reversed, would entitle the respondent to prevail in whole or in part on [the] appeal’. (CPLR 5501, subd [a], par 1.)” (Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 545.)